OFFICE OF THE ATTORNEY           GENERAL   OF TEXAS
                              AUSTIf-4



                                                     Maroh 13, 1939
                                                       ..     _-
                                                        ,..,.'#CL-
                                                            ..,;.

Eanorablb 0~0. EL Sheppard
Oom#rolhr  of S?ublioAooountrr
mstin, Texes
Desr sir1




        We ere in .reaelpt0




                                                tuti*, proMaeft auth-
                                                 aontraats with attm-
                                             y suah aoutraoti~ 8ttor
                                              samQe*tion.




                                  oehof    land, situated within t
                        8 or .eald oity or town have been re-




    said city or   town, If any, and If eaicieitp or town has
    no mayor, by   the presiding ofricer of the governing
    body.  Arter   said lists have been properly cq-tlfied to,
    the goramlq     $ody of th9 city may 08~88 list8 ol de-
    linquents to   biipublished in a newspaper 88 provided for
                                                                       202



con. %o.     II.i-heppard,L‘;arch
                                13, 1939, Peec 2


    Aate and county dellnqient taxes Ln t::islaw. i.heIl
    Lwezty deye !'rcm the date of last publication of said
    list or lists of delinqaaete baa elapsed, the govern-
    ing body of the city or town mey direct the city attor-
    ney to Tile suite ror collection of said taxes, or
    said governing body uay enploy 60~0 cthcr ettorney of
    the county to file el;iteend the olty attorney or other
    attornay filinc;said mite shall be entitled to the
    same fees es allowed th8 GOUIity OttGrKWy or district
    attorney in eulte for eollcotlon of State and wwty
    taxes, to be taxed se ooete in the suit. Independent
    eohool dIetriot my oolleottlmir delinqu~t texes
    as above. provided for eitiae end k&us, the 8ehool
    board performIngthe dutls8   above deearlbed tar the
    g~~eaaiug body of cities, aud the preeldent of the
    eohocl board performIng the d&lea above pre8orIbed
    Sor the mayor,or other pn8iding    otiloer. The eohool
    board may, rhea the d~llnquent tax lists emd reoord8
    areproperlypreparedandra8dyior        8UIt8fo bo flood,
    instruct the ooonty 8ttorntey to file aid    8UIt8. If
    the School board iUOtl-tWt.8the eoOrmty attorney to'file       .
    said Suite and he fail8 or mfWe8     to do 00 Wifhh
    elxty daye the sobool board emy employ some other
    attorney  of the oot@iy to iflo wit.     The oounty atfor-
    ney, or other  attorney, riling tex suit8   for' lnd~pendent
    eohool d2etrlot8, eiaellbe entitled to the eame fees
    as provided by Jaw In soft8 for State and oounty taxes.
    Ho other county of$Ioer 8hell moslre any row       gnleee
    eervioee are aotually performed, and in that event he
    ebell otily reoeive euoh fO80 as are now allowed him
    by law for el.milar eervlcoe In 01~11 eulte. The em-
    ployment of an.attorney to file 0ai.tfor tares ior
    alties. towns or independent eohool dietriots shall
    authorize said attorney to rtile oeld suite, swear to
    the petitions end perform eaoh other crate as are mo-
    eeeary     in the oollectlon 0.feeiQ:'taxes.
        n~lLlare of this State for the purptiec of eolleot-
    ing delinquent State and county taxes are by this law
    made available for, end when invoked shall be applied
    to, the eolleotion OS dellwuent      texi30Or oltlee and
    tome and independent eabooL dietrfcts in 80 far as ouch
    laws are applicable.*
I~icn.
     Gee. i:. he?imd, Lzch      13, 1939, Ewe   3


          In tic c~ee of City of i;cuet.or.
                                          v. IX:ney, 120 L. k.
(2d) 437, CGQI. tipps.,it xnn held that in view ol provision first
above UEdCrliIied in i.iticle 7343 that a& attmtey employed hy a
city "s&l1 be estiCle6 to the sam r~iefi   as allowed the aounty
attorney or dietr?ci a:torncy in suite for oollc-otionof State ad
county taxes, to be tased &s costs in the suit," the CIGIJChdbg
paraErapb Of e&id ArtickY 7343 did tot have the etfeot or making
AX%iCle 7335  avellable to a city employ.in&an attorney for such
pQ~GO0.

         In said Article 7343, erter providing for the employmnt
of an attorney, other than the eouaty attorney, to ooLleot lude-
pendant eohool dletrlot taxes, it lo further provided that "the
oounty attorney, or other 8ttorney, riihg tar suit8 Sor lnbp8a4-
ent 8ohool distriote, shall be entltled to the came reoe as pro-
+lded by Law in suite for State and eotintytaxee.a
           There is no eub8tantial dlitaremoebetween the lamgaege
wed   by Artlole 7513 gotenhg  the oompenertlonof an outside
attorney representing a oity aNthat    preeariblrrg the eompeneetlou
ior an attorney representing an%dependent    eohool dl8trlot in
8Uoh e Capacity. In neither lnutenee is the language breed enotlgh
to embraoe tbe oompeneatlon allowed. by Articles X535 a&l OSS5a for
the oolleotlon (whether by eult or othenrlee) of dellnqxmt taxes
for the county and state. The attorney tor the eehool district Is
limited to the weame tees aa provided by I.aw--in suite for oounty
and State tares.*

         Under the authority of City of Houeton v. Dabnay, mipra,
your question lo neoeeearlly anuwered in the

                                        Yours very truly

                                    ATTORICEY GICX'ERALOf TEXAS

                                    *LR.U
                                                Glenn B. Lewle
                                                     keeletant
                                                     keeletant